Citation Nr: 0032640	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-13 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a certificate of eligibility for financial 
assistance in purchasing an automobile or other conveyance 
and necessary adaptive equipment.

2.  Entitlement to an effective date earlier than May 1984, 
for the assignment of a 30 percent rating for scars of the 
right arm, with retained foreign body in soft tissue and 
sensory loss in ulnar nerve distribution.

3.  Entitlement to an effective date earlier than August 
1993, for the assignment of a 10 percent rating for a scar of 
the left inner thigh.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1965 to January 
1969.

An RO rating decision in March 1989 denied the veteran's 
claim for entitlement to automobile and adaptive equipment, 
on the basis that the medical evidence did not show that the 
veteran had loss or permanent loss of use of one or both feet 
or hands, or permanent impairment of vision of both eyes.  
The veteran was notified of this decision in April 1989, and 
he did not appeal.

In June 1990, the veteran submitted an application for a 
certificate of eligibility for financial assistance in 
purchasing an automobile or other conveyance and necessary 
adaptive equipment.  This matter comes to the Board of 
Veterans' Appeals (Board) from a July 1990 RO rating decision 
and subsequent rating decisions that denied the requested 
benefits. The veteran submitted a notice of disagreement in 
August 1990, and the RO issued a statement of the case in May 
1999.  The veteran submitted a substantive appeal in June 
1999.

This matter also comes to the Board from a November 1996 RO 
rating decision that corrected the effective date for the 
grant of multiple service-connected disabilities. The veteran 
submitted a notice of disagreement in April 1997.  The RO 
issued a statement of the case in July 1997.  Correspondence 
received from the veteran in August 1997 was accepted by the 
Board as a substantive appeal, in lieu of VA Form 9, as to 
the issues of entitlement to an earlier effective date for 
(1) scars of the right arm, with retained foreign body in 
soft tissue and sensory loss in ulnar nerve distribution; and 
(2) the scar of the left inner thigh.  

In correspondence from the veteran dated in August 1993, the 
veteran claimed additional disability from a combat-incurred 
wound to his left inner thigh.  An August 1994 RO rating 
decision granted service connection for the scar of the left 
inner thigh, but service connection for scars of the left leg 
was already in effect.  The veteran's claim of additional 
disability (e.g., muscle injury) from the wound to his left 
inner thigh has not been fully developed for appellate 
review, and it is referred to the RO for such further 
development as may be necessary.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
complete paralysis of the external popliteal (common 
peroneal) nerve and consequent foot drop, accompanied by loss 
of dorsiflexion of the veteran's right foot, the loss of 
movement of four of the veteran's toes of the right foot, and 
some anesthesia.

2.  On September 29, 1979, the veteran submitted a claim for 
an increased evaluation for his service-connected 
disabilities.

3.  An August 1985 RO rating decision increased the 
evaluation for scars of the right arm with retained foreign 
body in soft tissue from 10 percent to 20 percent, effective 
from May 7, 1984.

4.  In August 1995, an RO Hearing Officer increased the 
evaluation for scars of the right arm with retained foreign 
body in soft tissue and sensory loss in ulnar nerve 
distribution from 20 percent to 30 percent, effective from 
May 7, 1984.
 
5.  Scars of the right arm with retained foreign body in soft 
tissue and sensory loss in ulnar nerve distribution was 30 
percent disabling as of April 10, 1984; the evidence does not 
show that this service-connected disability increased in 
severity to this level prior to this date.


6.  A decision of the Board in April 1991 denied a 
compensable evaluation for scars of the left leg.

7.  The veteran's correspondence of August 26, 1993, was 
accepted as a request for an increased rating for service-
connected scars of the left leg.

8.  A November 1996 RO rating decision increased the 
evaluation for the scar of the left inner thigh from zero 
percent to 10 percent, effective from August 26, 1993.

9.  The scar of the left inner thigh was 10 percent disabling 
as of August 26, 1993; the evidence does not show that this 
service-connected disability increased in severity to this 
level prior to this date.



CONCLUSIONS OF LAW

1.  The requirements for a certificate of eligibility for 
assistance in purchasing an automobile or other conveyance 
and necessary adaptive equipment are met.  38 U.S.C.A. 
§ 3901; 38 C.F.R. § 3.808.

2.  The criteria for the assignment of a 30 percent rating 
for scars of the right arm with retained foreign body in soft 
tissue and sensory loss in ulnar nerve distribution, 
effective from the earlier date of April 10, 1984, are met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.400 (1999).

3.  The criteria for an effective date earlier than 
August 26, 1993, for the assignment of a compensable rating 
for the scar of the left inner thigh are not met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.400 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a Certificate of Eligibility for Financial 
Assistance
in Purchasing an Automobile or Other Conveyance
and Necessary Adaptive Equipment


A.  Factual Background

The veteran had active service from January 1965 to January 
1969.

Service medical records show that the veteran sustained 
multiple missile shot wounds to his right leg, left thigh, 
and right upper arm while serving in Vietnam in June 1968.  
Records reflect numerous heavily contaminated wounds of the 
right lower extremities with considerable soft tissue damage.

A June 1969 RO rating decision granted service connection for 
multiple wounds of the right arm, right ankle, right thigh, 
right testicle, and left leg.

VA outpatient records in February 1980 show that the veteran 
complained of multiple disfiguring scars of the right leg and 
an inability to dorsiflex the right ankle with no inversion; 
eversion was possible, just slightly, a few degrees.  Records 
show that plantar flexion of the right foot lacked 
approximately 20 to 25 degrees.  The veteran also complained 
of lack of feeling in the dorsum of the foot, which the 
examiner noted was understandable.  Involvement of the right 
ankle showed the common perineal paralysis, due to service-
connected injuries.  Records show that the examiner ordered a 
droplet bracing support.

Testimony of the veteran in February 1985 was to the effect 
that he had difficulties, while driving, lifting his right 
foot all the way off the gas pedal and using his left foot to 
hit the brake.

VA outpatient records in April 1985 show that the veteran 
continued to have a drop foot as a result of a peroneal nerve 
injury, and no feeling in the forefoot of his right foot.

A July 1985 VA neurology report showed findings that were 
suggestive of chronic residual right peroneal nerve 
neuropathy.

Records of a VA examination in August 1986 showed no evidence 
of muscle atrophy, with right peroneum nerve neuropathy 
resulting in foot drop.

An April 1991 decision of the Board found that the current 
manifestations of the veteran's peroneal neuropathy of the 
right lower extremity included a loss of dorsiflexion of the 
right foot, a loss of movement of four of the toes of the 
right foot, some anesthesia, and the need for a footdrop 
brace; and that the current manifestations were more 
indicative of complete paralysis than severe, incomplete 
paralysis of the common peroneal nerve.

A May 1991 RO rating decision increased the evaluation for 
residuals of shell fragment wounds of the right lower 
extremity, including chronic right peroneal nerve neuropathy 
and retained foreign bodies, from 20 percent to 40 percent 
under diagnostic code 7805-8521, effective from May 1984.

The veteran underwent a VA examination in October 1993.  The 
examiner noted a right foot drop and no dorsiflexion or 
plantar flexion of the right ankle.  The examiner also noted 
that the veteran had absolutely no sensation in the anterior 
right leg from below the knee through the right foot, and in 
the sole of the right foot.  There was minimal sensation in 
the right heel.  The veteran was diagnosed with right 
peroneal nerve paralysis.

The veteran underwent a VA examination in February 1994.  He 
reported weakness in his right lower extremity.  Upon 
examination, there was a right foot drop with decreased 
strength in extensor hallucis longus as well as in the 
overall foot dorsiflexion.  Plantar flexion was within normal 
limits.  There was decreased pinprick, vibratory, temperature 
and light touch in the right lower extremity in the toes.  
Pinprick distribution was widespread on the dorsal and 
lateral aspect of the foot, and on the lateral aspect of the 
leg.  Reflexes were 2+ and symmetric, and the veteran's toes 
were downgoing bilaterally.  Findings were consistent with a 
high peroneal nerve lesion causing foot drop and significant 
sensory changes.  The veteran was diagnosed with a right foot 
drop secondary to probable peroneal nerve injury.

The veteran underwent a VA examination in March 1994.  The 
examiner noted that the veteran ambulated with a slightly 
right-sided antalgic gait with a foot drop splint in place.  
He was unable to toe walk or heel walk on the right.  He had 
5/5 "psoas" and quadriceps bilaterally.  He had 0 to 1 out 
of 5 of his right anterior tibialis, 3 to 5 strength of the 
right extensor hallucis longus, and 4 to 5 out of 5 of the 
right gastrosoleus complex.  He had again had decreased light 
touch and pinprick sensation in all distributions of the 
right leg with normal proprioception.  Deep tendon reflexes 
at the biceps, triceps, brachioradialis, patellas and 
Achilles' were 2 out of 4 bilaterally and symmetrically; toes 
were downgoing.  He had negative Hoffman signs.  The veteran 
was diagnosed with status post multiple shrapnel wounds to 
the right leg but also to groin and left proximal thigh, with 
residual neurologic deficit of the sciatic nerve.

Testimony of the veteran at a hearing in August 1995 was to 
the effect that he had a history of nerve injury of the right 
lower extremity, leaving him with a right foot drop.

An August 1995 Hearing Officer's decision continued the 40 
percent rating for residuals of shell fragment wounds of the 
veteran's right lower extremity, which is the maximum 
schedular rating under diagnostic code 8521.  The Hearing 
Officer noted that a 40 percent evaluation was assignable 
under diagnostic code 8521 when, among other symptoms, there 
was complete paralysis of the external popliteal nerve 
(common peroneal).

Statements of the veteran in the claims folder are to the 
effect that automobile adaptive equipment is requested for a 
left foot operated gas pedal.
 
B.  Legal Analysis

The Board finds that all relevant evidence has been obtained 
with regard to the claim and that no further assistance to 
the veteran is required to comply with VA's duty to assist 
him.  38 U.S.C.A. § 5107(a) (West 1991).

In order to establish entitlement to a certificate of 
eligibility for financial assistance in purchasing an 
automobile or other conveyance and necessary adaptive 
equipment, the veteran must have a service-connected 
disability which includes one of the following:

(1)  Loss or permanent loss of use of one 
or both feet; or

(2)  Loss or permanent loss of use of one 
or both hands; or

(3)  Permanent impairment of vision of 
both eyes to a specified degree.

38 U.S.C.A. § 3901; 38 C.F.R. § 3.808.

For adaptive equipment eligibility only, ankylosis of one or 
both knees or one or both hips due to service-connected 
disability is sufficient for entitlement to financial 
assistance.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808 
(1999).  Adaptive equipment which is necessary to insure that 
the eligible person will be able to operate the automobile or 
other conveyance in a manner consistent with such person's 
safety shall be provided.  38 U.S.C.A. § 3902(b)(1).  The 
term "adaptive equipment" includes that special equipment 
necessary to assist the eligible person to get into and out 
of the vehicle.  38 U.S.C.A. § 3901.

The term "loss of use" as it pertains to a hand or foot is 
defined by 38 C.F.R. § 3.350(a)(2) as that condition where no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance. The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc. in the case of the hand, or 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, complete ankylosis of two 
major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  Under 38 C.F.R. § 4.124a, DC 8521, 
complete paralysis also encompasses foot drop and slight 
droop of the first phalanges of all toes, an inability to 
dorsiflex the foot, loss of extension (dorsal flexion) of the 
proximal phalanges of the toes, loss of abduction of the 
foot, weakened adduction of the foot, and anesthesia covering 
the entire dorsum of the foot and toes.

In this case, there is an abundance of medical evidence 
showing that the veteran continues to have a drop foot as a 
result of a peroneal nerve injury, with no feeling in the 
forefoot of his right foot.  The veteran has been diagnosed 
with chronic residual right peroneal nerve neuropathy.

Also of record is a diagnosis of right peroneal nerve 
paralysis.  In 1991, the Board found that current 
manifestations of the veteran's peroneal neuropathy of the 
right lower extremity were more indicative of complete 
paralysis than severe, incomplete paralysis of the common 
peroneal nerve.  Other indications of complete paralysis 
included the loss of dorsiflexion of the veteran's right 
foot, the loss of movement of four of the veteran's toes of 
the right foot, some anesthesia, and the need for a footdrop 
brace.  In 1993, records show that there was absolutely no 
sensation in the veteran's anterior right leg from below the 
knee through the right foot, and in the sole of the right 
foot; there was only minimal sensation in the veteran's right 
heel.

Having considered all the evidence, the Board finds that it 
is essentially in equipoise as to whether or not the veteran 
has lost the use of his right foot as a result of his 
service-connected residuals of shell fragment wounds of the 
right lower extremity. Under the circumstances, the veteran 
prevails as to his claim for entitlement to a certificate of 
eligibility for financial assistance in purchasing an 
automobile or other conveyance and necessary adaptive 
equipment, with application of the benefit of the doubt in 
his favor.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


II.  Entitlement to an Effective Date Earlier than May 1984, 
for the Assignment
of a 30 Percent Rating for Scars of the Right Arm, with 
Retained Foreign
Body Soft Tissue and Sensory Loss in Ulnar Nerve Distribution

A.  Factual Background

On January 29, 1969, the veteran submitted a claim for 
service connection for stiffness and numbness of right leg, 
left leg, and right arm.

A June 1969 RO rating decision granted service connection for 
scars of the right arm with retained foreign body in soft 
tissue, and assigned a 10 percent evaluation under diagnostic 
code 7804, effective from January 1969.

On June 18, 1970, the veteran submitted a claim for an 
increased rating for his service-connected disabilities.

A May 1974 RO rating decision continued the 10 percent rating 
for scars of the right arm with retained foreign body in soft 
tissue.  The veteran was notified of this decision, and he 
did not appeal.

On October 2, 1979, the veteran submitted a claim for an 
increased rating for his service-connected disabilities.

A May 1984 RO rating decision continued the 10 percent rating 
for scars of the right arm with retained foreign body in soft 
tissue.  The veteran was notified of this decision; an appeal 
followed.

Records show that the veteran underwent a surgical procedure 
in July 1984 for removal of shrapnel fragment from his right 
upper arm, and that he continued to report pain in his lower 
right arm and forearm in October 1984.  

An August 1985 RO rating decision increased the evaluation 
for scars of the right arm with retained foreign body in soft 
tissue from 10 percent to 20 percent under diagnostic code 
7804-8516, effective from May 1984, to reflect the tissue 
damage done at the site of the wound and nerve damage, 
resulting in the right ulnar nerve distribution.  The veteran 
was notified of this decision; an appeal followed.

A report of electromyogram nerve conduction studies in July 
1991 suggested a mild ulnar nerve irritation, with no 
significant segmental delay observed across the elbow 
segment.  A report in December 1991 showed evidence of 
multiple borderline latencies or multiple entrapment syndrome 
in both upper extremities, which was most suggestive of an 
underlying polyneuropathy.
 
The veteran underwent a VA examination in October 1993.  The 
examiner noted scars of the right upper arm with intermittent 
pain, and that the scars were the result of shrapnel wounds.  
It was the examiner's opinion that the pain was the result, 
perhaps, of movement on the part of the foreign bodies 
approaching the surface and probably coming in contact with 
some sensory nerves.

The veteran underwent a VA examination in November 1993.  He 
reported numbness in his right fingers and pain in the right 
elbow area and right shoulder area.  He also reported that 
his right arm was weaker than his left arm, and that he 
dropped things easily.  Upon examination, there was a 2-inch 
scar on the right lower biceps.  The veteran had a loss of 
strength in the right biceps and triceps; this loss of 
strength was marked.  There was a marked diminution in grasp 
of the right hand.  It was impossible for the veteran to 
approximate his fingers to the right median palmer fold, and 
he missed by at least an inch with each finger.  X-rays 
revealed a minimal amount of spurring inferior margin distal 
right clavicle, with persistent metallic shrapnel fragments 
in soft tissue of the right arm.

The veteran underwent a VA examination in February 1994.  
Upon examination of the right upper extremity, the veteran 
had mild paresis of the ulnar distribution with consistent 
pinprick changes.  The veteran was diagnosed with a history 
of multiple traumatic injuries to the right upper and lower 
extremities; weakness in the right upper extremity, secondary 
to pain and discomfort in the shoulder and upper arm; and 
mild ulnar palsy with decreased sensation in the 4th and 5th 
digits of the right hand.

An August 1994 RO rating decision denied an increased rating 
for scars of the right arm with retained foreign body.  The 
veteran was notified of this decision; an appeal followed.

The veteran underwent a VA examination in November 1995.  The 
examiner noted flat scars, approximately three-to-ten 
centimeters in length in the veteran's right forearm and 
upper arm.
 
An RO Hearing Officer's decision in August 1995 found that 
clear and unmistakable error existed in the August 1985 RO 
rating decision, and assigned a 30 percent evaluation under 
diagnostic code 7804-8516 for scars of the right arm with 
retained foreign body in soft tissue and sensory loss in 
ulnar nerve distribution, effective from May 1984.

Statements of the veteran in the claims folder are to the 
effect that he should receive retroactive payment for the 
retained fragment in his right arm from the date of discharge 
from service in January 1969.

B.  Legal Analysis

The Board finds that all relevant evidence has been obtained 
with regard to the claim and that no further assistance to 
the veteran is required to comply with VA's duty to assist 
him. 38 U.S.C.A. § 5107(a) (West 1991).

A June 1969 RO rating decision granted service connection for 
scars of the right arm with retained foreign body in soft 
tissue, and assigned a 10 percent rating.

A May 1974 RO rating decision continued the 10 percent rating 
for scars of the right arm with retained foreign body in soft 
tissue.  The veteran was notified of this decision, and he 
did not appeal.  Hence, the May 1974 RO rating determination 
became final.  38 U.S.C.A. § 7105 (West 1991).

Records show that the veteran then submitted a claim to the 
VA in September 1979 for an increased evaluation for his 
service-connected disabilities; the date of receipt of the 
claim was October 2, 1979.  There is no evidence in the 
claims folder of any treatment record for scars of the right 
arm with retained foreign body in soft tissue during the one-
year period preceding the submission of the veteran's claim 
in October 1979.  Quarles v. Derwinski, 3 Vet. App. 129 
(1992); 38 C.F.R. § 3.157.  Nor was there evidence of nerve 
damage or sensory loss in ulnar nerve distribution prior to 
April 1984.
 
VA outpatient records dated in April 1984 reflect that the 
veteran had pain in his right arm, and that shrapnel 
fragments may have been working their way to the surface; the 
date of receipt of these records was May 7, 1984.  An August 
1985 RO rating decision increased the evaluation for scars of 
the right arm with retained foreign body in soft tissue from 
10 percent to 20 percent under diagnostic code 7804-8516, 
reflecting the tissue damage done at the site of the wound 
and nerve damage.  Ten years later, in August 1995, the RO 
Hearing Officer found that clear and unmistakable error 
existed in the August 1985 RO rating decision, where evidence 
reflected that the veteran was right-handed and should have 
been entitled to a 30 percent evaluation under diagnostic 
code 7804-8516 for scars of the right arm with retained 
foreign body in soft tissue and sensory loss in ulnar nerve 
distribution.  The 30 percent rating for scars of the right 
arm with retained foreign body in soft tissue and sensory 
loss in ulnar nerve distribution was effective from May 1984.    

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability has occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400.  If it is 
factually ascertainable that the disability increased within 
one year preceding the date of claim for the increased 
rating, the effective date of increased compensation will be 
the date the disability increased within that year.  38 
C.F.R. § 3.400(o)(2).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.
  
A 10 percent evaluation is warranted for mild incomplete 
paralysis of the ulnar nerve of the major or minor upper 
extremity.  A 20 percent evaluation is warranted for moderate 
incomplete paralysis of the ulnar nerve of the minor upper 
extremity.  A 30 percent evaluation is warranted for moderate 
incomplete paralysis of the ulnar nerve of the major upper 
extremity.  38 C.F.R. § 4.124a, Codes 8516, 8616, 8716.  The 
term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  Complete paralysis of the 
ulnar nerve is indicated when there is "griffin claw" 
deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace and thenar 
and hypothenar eminences; loss of extension of ring and 
little fingers, cannot spread the fingers (or reverse), 
cannot adduct the thumb; and flexion of wrist is weakened.

A longitudinal review of the evidence reflects that the 
veteran began having pain in his right arm in 1984, due 
presumably to the movement of shrapnel fragments to the 
surface of his skin that came in contact with sensory nerves.  
The medical evidence of record also reflects mild ulnar nerve 
irritation and an underlying polyneuropathy in both upper 
extremities in 1991.  Marked loss of strength was noted in 
the veteran's right biceps and triceps in 1993, as well as a 
marked diminution in the grasp of the veteran's right hand.  
In 1994, the veteran was diagnosed with weakness in the right 
upper extremity, secondary to pain and discomfort in the 
shoulder and upper arm, and with mild ulnar palsy with 
decreased sensation in the 4th and 5th digits of the right 
hand.  While paresis of the ulnar distribution of the 
veteran's right arm has been characterized by the examiner as 
mild, objective evidence of weakness and pain in the 
veteran's right (major) upper extremity was sufficient to 
warrant a 30 percent rating under diagnostic code 8516 for 
moderate incomplete paralysis of the ulnar nerve.  As such, 
the Board finds that the medical evidence establishes that 
the requirements for a 30 percent rating were first shown of 
record in VA progress notes dated April 10, 1984.

Additionally, the veteran's surgical procedure in May 1984 
for removal of shrapnel fragment in his right arm and his 
continuing pain and weakness in the right arm thereafter 
support the Board's finding, noting that the veteran's 
disability was more than mild to require surgical 
intervention.  Applying the benefit of the doubt doctrine, 
38 U.S.C.A. §  5107(b), the Board finds that scars of the 
right arm with retained foreign body in soft tissue had 
resulted in sensory loss in ulnar nerve distribution at the 
time of the veteran's outpatient treatment in April 1984. The 
overall evidence supports an effective date of April 10, 
1984, for the 30 percent rating for scars of the right arm 
with retained foreign body in soft tissue and sensory loss in 
ulnar nerve distribution.  The evidence does not show severe 
incomplete paralysis of the ulnar nerve or a "griffin claw" 
deformity, or other manifestations of complete paralysis; nor 
does the evidence show that this service-connected disability 
increased in severity to warrant a rating in excess of 10 
percent prior to April 10, 1984.

Accordingly, an earlier effective date of April 10, 1984, is 
warranted.  38 C.F.R. § 3.400.



III.  Entitlement to an Effective Date Earlier than August 
1993, for the
Assignment of a 10 Percent Rating for a Scar of the Left 
Inner Thigh

A.  Factual Background

On January 29, 1969, the veteran submitted a claim for 
service connection for stiffness and numbness of right leg, 
left leg, and right arm.

A June 1969 RO rating decision noted that there was a well 
healed scar on the medial aspect of the left leg with loss of 
tissue substance beneath the scar.  It was also noted that 
there was a well healed scar on the medial aspect of the left 
thigh, which was non-tender.  Records show that service 
connection was not awarded for either scar of the left leg.

A January 1989 RO rating decision found that clear and 
unmistakable error existed in the June 1969 RO rating 
decision, and granted service connection for scars of the 
left leg, assigning a noncompensable evaluation under 
diagnostic code 7805, effective from the day following the 
veteran's discharge from service in January 1969.  The 
veteran was notified of this decision; an appeal followed.

Records show that the veteran underwent an orthopedic 
consultation in March 1990.  The veteran's left leg was noted 
to be within normal limits.

A decision by the Board in April 1991 denied an increased 
(compensable) evaluation for scars of the left leg, on the 
basis that the left leg scars did not produce limitation of 
function and were neither poorly nourished with repeated 
ulceration nor shown to be tender or painful on objective 
demonstration.

On August 26, 1993, the veteran submitted a claim for service 
connection for a combat-incurred wound of the left inner 
thigh.

The veteran underwent a VA examination in October 1993.  The 
veteran was diagnosed with large scars of the right and left 
inguinal areas, right scrotum, and left side of the penis.

The veteran underwent a VA examination in March 1994.  The 
veteran was diagnosed with status post multiple shrapnel 
wounds to the right leg, but also to groin and left proximal 
thigh with residual neurologic deficit of the sciatic nerve.

An August 1994 RO rating decision split the evaluation for 
scars of the left leg into two separate disabilities--(1) 
scar of the left inner thigh, and (2) scar of the left leg--
both of which were rated noncompensable under diagnostic code 
7805.

Testimony of the veteran at a hearing in August 1995 was to 
the effect that the scar of the left inner thigh was tender.

The veteran underwent a VA examination in November 1995.  The 
examiner noted a three-to-four inch scar on the veteran's 
upper left inner thigh.

A November 1996 RO rating decision increased the evaluation 
for scar of the left inner thigh from zero percent to 10 
percent, effective from August 1993.

Statements of the veteran in the claims folder are to the 
effect that he should receive retroactive payment for the 
scar of the left inner thigh from the date of discharge from 
service in January 1969.


B.  Legal Analysis

The veteran's claim is well grounded, meaning it is 
plausible. The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him. 38 U.S.C.A. § 5107(a) (West 1991).

A January 1989 RO rating decision granted service connection 
for scars of the left leg and assigned a noncompensable 
rating, effective from the day following the veteran's 
discharge from service in January 1969.

A decision by the Board in April 1991 denied an increased 
(compensable) evaluation for scars of the left leg, on the 
basis that the scars were not shown to be tender or painful 
on objective demonstration; nor were they poorly nourished 
with repeated ulceration.  The Board's decision is final.  
38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 20.1104.

On August 26, 1993, the veteran claimed additional disability 
for a combat-incurred wound of the left inner thigh.  Records 
show that the correspondence from the veteran was accepted as 
a request for an increased rating for service-connected scars 
of the left leg.

Records also reflect that the veteran was examined in October 
1993, and diagnosed with large scars of the left inguinal 
area and left side of the penis.  There is no evidence in the 
claims folder of any treatment records for scars of the left 
leg, including the scar of the left inner thigh, during the 
one-year period preceding the submission of the veteran's 
claim for an increased (compensable) evaluation in August 
1993. Quarles v. Derwinski, 3 Vet. App. 129 (1992); 38 C.F.R. 
§ 3.157.

As noted above, the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability has occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. 
§ 3.400.  If it is factually ascertainable that the 
disability increased within one year preceding the date of 
claim for the increased rating, the effective date of 
increased compensation will be the date the disability 
increased within that year.  38 C.F.R. § 3.400(o)(2).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.
  
A 10 percent evaluation for scars (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration; that they 
be tender and painful on objective demonstration; or that 
they produce limitation of function of the body part which 
they affect.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805.

A longitudinal review of the evidence shows that there was a 
well-healed scar on the medial aspect of the veteran's left 
thigh, which was non-tender, in 1969.  In 1993, the veteran 
reported his belief that shrapnel was retained in the wound 
of his left inner thigh; he was diagnosed with large scars of 
the left inguinal area and left side of the penis.  In March 
1994, the veteran was diagnosed with status post multiple 
shrapnel wounds to the groin and left proximal thigh with 
residual neurologic deficit of the sciatic nerve.  In August 
1995, the veteran testified that the scar of the left inner 
thigh was tender.  As such, the Board finds that the medical 
evidence establishes that the requirements for a 10 percent 
rating were first shown of record at the time of the 
veteran's claim for an increased (compensable) evaluation on 
August 26, 1993.

The overall evidence supports an effective date of August 26, 
1993, for a 10 percent rating for the scar of the left inner 
thigh.  The evidence does not show that this service-
connected disability increased in severity to warrant a 
compensable rating prior to August 26, 1993.

In sum, there is no legal basis for an effective date earlier 
than August 26, 1993, the date of receipt of the veteran's 
claim for an increased (compensable) rating.  Previous 
determinations which are final and binding are accepted as 
correct, in the absence of clear and unmistakable error.  No 
such error has been shown nor alleged.

After consideration of all the evidence, the Board finds that 
the effective date of August 26, 1993, assigned by the RO for 
a compensable rating for the scar of the left inner thigh is 
proper.  Hence, the preponderance of the evidence is against 
the claim for an effective date earlier than August 26, 1993, 
and the claim is denied.


ORDER

A certificate of eligibility for financial assistance in 
purchasing an automobile or other conveyance and necessary 
adaptive equipment is granted.

An earlier effective date of April 10, 1984, for the 
assignment of a 30 percent rating for scars of the right arm 
with retained foreign body in soft tissue and sensory loss in 
ulnar nerve distribution is granted, subject to the laws and 
regulations applicable to the payment of monetary benefits.

An effective date earlier than August 26, 1993, for a 
compensable rating for the scar of the left inner thigh is 
denied.




		
	LAWRENCE M. SULLIVAN  	
	Veterans Law Judge
	Board of Veterans' Appeals



 

